Citation Nr: 1546989	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-18 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. 

This issue was previously before the Board in April 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2009 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the evidence failed to establish a medical nexus between any current hearing loss and any injury or illness during his active duty service.  The appellant was notified and did not disagree.  That decision became final.

2. The evidence received since the December 2009 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and therefore does not raise a reasonable possibility of substantiating the claim.  

3. In a December 2009 rating decision, the RO denied service connection for tinnitus on the basis that the evidence failed to establish that the Veteran currently had tinnitus.  The appellant was notified and did not disagree.  That decision became final.

4. The evidence received since the December 2009 denial, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and therefore raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2009 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.201, 20.302 (2015).  

2.  The December 2009 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§  3.104, 3.156, 20.1103.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to the claim to reopen a finally disallowed claim, the VCAA requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2012 and February 2013.  The claim was last adjudicated in July 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, written statements of the Veteran, and the VA examination report.

The Veteran was also afforded a Board hearing with the undersigned in December 2014.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the April 2015 Board remand, VA obtained any outstanding VA treatment records and associated them with the claims file.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. §  5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. §  3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis 

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to noise during his active duty service.  

The RO denied the Veteran service connection for bilateral hearing loss and tinnitus in a December 2009 rating decision.  A notice of disagreement must be in writing and must be filed within one year of the rating decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§  20.201, 20.302.  Because the Veteran did not file a notice of disagreement by December 2010, the December 2009 rating decision is final.  See 38 U.S.C.A. §  7105(b)(1); 38 C.F.R. §§  3.104, 20.302.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in December 2009, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that there is a nexus between the Veteran's current bilateral hearing loss and any injury or illness in service or that the Veteran currently has tinnitus that is related to any injury or illness in service.  The evidence that was of record at the time of the December 2009 rating decision included the Veteran's service treatment records, personnel records, and the November 2009 VA examination report.  

The November 2009 examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to any injury or illness in service.  The examiner's rationale for this opinion was that noise-induced hearing loss tends to primarily affect higher frequencies than those in which the Veteran had demonstrated loss.  The examiner offered no opinion on tinnitus because, during the examination, the Veteran reported that it had "gone away."

With regard to the hearing loss claim, no evidence pertinent to the issue of nexus to service has been added to the record since the December 2009 rating decision.  During the December 2014 hearing, the Veteran testified that hearing loss had its onset years after service, as he said during the November 2009 VA examination.  The only opinion in the Veteran's VA treatment records on the issue of nexus to service is that of the November 2009 examiner. 

The Veteran has not presented any competent, non-cumulative evidence which indicates that there is a nexus between current bilateral hearing loss and any injury or illness in service.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for bilateral hearing loss is not reopened.

With regard to the tinnitus claim, evidence pertinent to the issue of the existence of a current disability has been added to the record since the December 2009 rating decision.  In an October 2014 VA treatment record, the Veteran reported bilateral tinnitus from the late 1960's to the present.  Because this evidence is presumed credible for the purpose of a decision to reopen, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  


ORDER

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

As stated above, because the Veteran told the November 2009 VA examiner that his tinnitus had "gone away," the examiner offered no findings or opinions with respect to tinnitus.  The Veteran now reports that he has tinnitus that has persisted from the 1960's to the present, a claim no VA examiner has evaluated.  Because the record thus contains insufficient information to decide the Veteran's claim, a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination to determine the nature and etiology of any tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that tinnitus had its onset during service or is otherwise related to service, to include in-service noise exposure. It should be noted if there is clinical indication that any tinnitus identified is the type that might be associated with sustained acoustic trauma, such as the Veteran has reported, or is more likely due to infection, age, or other cause.

The examiner must provide a fully reasoned rationale for his or her opinion, including a discussion of the facts of this case and any medical studies or literature relied upon. If the examiner is unable to provide the requested opinion without resorting to mere speculation, he or she must explain why that is the case. 

2. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


